Citation Nr: 0901377	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of a fracture of the right thumb.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to November 
1981.

This matter comes before the Board of the Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas.  

In March 2008, the Board remanded this matter to the agency 
of original jurisdiction (AOJ) so the veteran could be 
afforded a travel board hearing.

In August 2005, the veteran testified at a personal hearing 
before a Decision Review Officer, and in September 2008, the 
veteran testified at a personal hearing before the 
undersigned, sitting at the RO.  Transcripts of these 
hearings are associated with the claims file.

During the course of this appeal, the veteran filed a timely 
notice of disagreement with regard to the denials of a rating 
in excess of 10 percent each for his service-connected lower 
left and lower right leg disabilities.  A statement of the 
case (SOC) was issued; however, the veteran did not perfect 
his appeal as to these claims.  Therefore, these issues are 
not before the Board at this time.

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for a back 
disorder.  This reopened claim is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a right thumb fracture are 
manifested by limitation of motion of the thumb resulting in 
a gap of one inch between the thumb and the fingers when 
attempting to oppose the fingers with the thumb.

2.  In a final rating decision issued in September 1998, the 
RO denied the veteran's claim of entitlement to service 
connection for a back disorder.

3.  The evidence received since the September 1998 rating 
decision is neither cumulative nor redundant of the evidence 
of record at that time and raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a back disorder. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no greater, 
have been met for service-connected residuals of a fracture 
of the right thumb.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5228 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the veteran's claim 
of entitlement to service connection for a back disorder is a 
full grant of the benefit sought on appeal, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations.  As for the veteran's increased 
rating claim, the Board finds that all VCAA notice 
requirements have been met, as discussed below.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
not provided with a VCAA letter prior to the initial 
unfavorable adjudication of his claim in June 2004.  A VCAA 
letter was sent in June 2007. 

The Board observes that the June 2007 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  Additionally, a May 2008 letter informed him 
that he should submit evidence of how his service-connected 
disability impacted his employment and daily life, the 
diagnostic codes applicable to his disability, and how to 
substantiate an effective date.

However, failure to provide pre-adjudicative notice of any 
VCAA elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in June 
2008, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the May 2008 
letter.  Therefore, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the reports of April 2004, 
December 2005, and March 2007 VA examinations were reviewed 
by both the AOJ and the Board in connection with adjudication 
of his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of a right thumb 
fracture.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability beyond that which is set out herein below.  In an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).
Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected disability.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Initially, the Board notes that the veteran's service-
connected residuals of a right thumb fracture are currently 
evaluated under Diagnostic Codes 5299-5224.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In the present case, the Board 
observes that the competent medical evidence does not 
indicate to the veteran currently suffers from ankylosis of 
the right thumb; however, the evidence does reflect that he 
now has limitation of motion of the right thumb.  Therefore, 
the Board determines that it is appropriate to reassign the 
veteran's service-connected right thumb disability to 
Diagnostic Code 5228.  As the veteran was fully informed of 
both Diagnostic Codes 5224 and 5228 in the May 2008 letter, 
the Board finds no prejudice to him in altering the 
diagnostic code assigned to his service-connected disability 
in this way.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5224, for ankylosis of the thumb, provides 
for a 10 percent rating evaluation for favorable ankylosis 
and a 20 percent rating evaluation for unfavorable ankylosis.  
Diagnostic Code 5228 applies to limitation of motion of the 
thumb and assigns a 10 percent rating evaluation for a gap of 
one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  A 
20 percent rating evaluation is assigned when there is a gap 
of more than 2 inches (5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
There is no differentiation between the ratings assigned for 
the major and minor hands under these codes.

At a December 2005 VA examination, the veteran indicated that 
he had pain and stiffness in the right thumb on a daily basis 
without incapacitation.  The examiner observed limited range 
of motion of the right thumb.  Specifically, the 
metacarpophalangeal joint demonstrated flexion to 40 degrees 
and extension to 0 degrees.  The distal interphalangeal joint 
exhibited full range of motion.  Thumb palmar abduction was 
to 50 degrees with pain.  Grip strength was good.  The 
examiner indicated that there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.

Another VA examination was conducted in March 2007.  At this 
examination, the veteran had subjective complaints of pain at 
a 5/10 on the pain scale with weakness, stiffness, and 
instability and random exacerbations with cold weather.  
Range of motion testing revealed flexion from 0 to 35 degrees 
active and from 0 to 55 degrees passive in the 
metacarpophalangeal joint.  Range of motion of the proximal 
interphalangeal joint was from zero to 70 degrees active.  
There was no gap between the tip of the thumb and fingers or 
between the tip of the fingers and the proximal transverse 
crease of the palm.  However, the examiner noted a 1 inch gap 
between the thumb pad and the fingers with the thumb tending 
to oppose the fingers.  Good strength was noted with pushing, 
pulling, and twisting motions, as well as good dexterity with 
involvement of the fingers.  The examiner indicated that 
there was no change in motion upon repeated and resisted 
testing.

A careful review of the VA records does not indicate the 
veteran has been receiving regular treatment for his right 
thumb disability or that he experiences symptoms of his right 
thumb disability not accounted for by the above evidence.  
Therefore, in consideration of the findings at the VA 
examinations, the Board determines that the rating of 10 
percent, but no greater, is warranted for the veteran's 
service-connected right thumb disability.  

In this regard, the Board notes that the March 2007 VA 
examiner found that the veteran had a 1 inch gap between his 
thumb and fingers when attempting to oppose the fingers with 
the thumb.  Under the criteria of Diagnostic Code 5228, this 
limitation of motion warrants a 10 percent rating evaluation.  
No evidence prior to the March 2007 VA examination report 
addresses this particular aspect of the veteran's right thumb 
a range of motion.  Thus, the Board affords the benefit of 
the doubt to the veteran and finds that this symptom was as 
likely as not present throughout the entire appeal period.  
Accordingly, the Board determines that a 10 percent rating 
evaluation should be assigned for the entire appeal period.  
Without evidence of a gap of two or more inches between the 
thumb and fingers when attempting to oppose the fingers with 
the thumb or unfavorable ankylosis of the thumb, a rating in 
excess of 10 percent is not supported by the evidence.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional functional impairment associated with the 
veteran's service-connected residuals of a right thumb 
fracture to require application of alternate rating codes.   

Additionally, functional limitation caused by pain, weakness, 
fatigability, lack of endurance, and incoordination has been 
specifically reported as not present by the VA examiners.  
Therefore, a higher rating based on limitation of function 
due to these factors is not warranted.  See Deluca. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
present case, the Board determines that the preponderance of 
the evidence is against a rating in excess of 10 percent 
herein assigned to the veteran's service-connected right 
thumb disability; therefore, a rating in excess of 10 percent 
is not warranted. 

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board finds no evidence that the 
veteran's service-connected residuals of a right thumb 
fracture present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  Moreover, there is no indication that 
the veteran has been repeatedly hospitalized or incapacitated 
by his service-connected disability to suggest that his 
disability is more severe than addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell; Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

New and Material evidence

The veteran contends that he suffers a back disorder due to 
injuries he suffered in service and also as a result of his 
service-connected left lower and right lower leg 
disabilities.  Therefore, he argues that service connection 
is warranted for a back disorder.

In a September 1998 rating decision, the RO denied service 
connection for a back disorder on the basis that there was no 
evidence of a current back disorder that was related to 
disease, incident, or injury in military service.  The 
veteran did not appeal this decision.  The next communication 
from the veteran with regard to this claim was his February 
2004 application to reopen his service connection claim for a 
panic disorder, which is the subject of this appeal.  Thus, 
the September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998) [(2008)].  

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in February 2004; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final September 1998 rating decision, the veteran 
has submitted additional VA treatment records, to include 
imaging studies of his spine.  The reports of October 2005 in 
February 2006 VA examinations are of record.  Based on this 
evidence, the Board determines that new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a back disorder.

Specifically, at the time of the September 1998 rating 
decision, the veteran's service treatment records were of 
record, as well as VA treatment records and the record of a 
December 1991 VA examination.  Since that time, evidence has 
been received that shows that the veteran has a current 
disorder of his lumbosacral spine, to include diagnoses of 
lumbosacral strain and degenerative disc disease, as 
identified by the October 2005 and February 2006 VA 
examiners.  Further, the February 2006 VA examiner suggested 
that the veteran's in-service injuries may have played a role 
in the development of his current back disorder.  Thus, the 
Board concludes that this evidence is both new and material 
in that it is neither cumulative nor redundant of the 
evidence of record in September 1998, and it raises a 
reasonable possibility of substantiating the veteran's claim 
by addressing the question of a current back disorder related 
to the veteran's military service. 

Accordingly, the Board finds that the evidence added to the 
record subsequent to the prior final denial in September 1998 
is sufficient to meet the requirements to reopen the claim of 
entitlement to service connection for a back disorder.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for a back disorder is granted.


ORDER

A rating of 10 percent, but no greater, for service-connected 
residuals of a right thumb fracture is granted.

New and material evidence having been submitted to reopen the 
claim of service connection for a back disorder, the claim is 
reopened.


REMAND

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for a back disorder, the 
Board determines that further development is required.  
Specifically, the Board finds that another VA opinion must be 
obtained.  

In this regard, the Board notes that both the October 2005 
and February 2006 VA examiners were requested to provide 
opinions as to a relationship between the veteran's current 
back disorder and his service-connected left and right lower 
leg disorders.  However, they were not requested to opine as 
to a direct relationship between the veteran's current back 
disorder and his military service.  Nevertheless, the 
February 2006 VA examiner indicated that one of the reasons 
for his negative opinion with regard to service connection on 
a secondary basis was that the veteran experienced injuries 
to his back in service.  The Board determines that this 
opinion is reasonably construed as implying that the 
veteran's in-service back injuries are related to his current 
back disorders.  However, although the Board recognizes the 
implication of the examiner's statements, to draw a medical 
conclusion based on its own interpretation of them is beyond 
the Board's purview.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
Therefore, the Board concludes that a remand is required so 
that the veteran may be afforded another VA examination to 
ascertain whether there is a relationship between the 
veteran's current back disorders and the injuries he 
sustained in service.

Additionally, the Board observes that the most recent VA 
treatment record in the claims file is dated in February 
2006.  Therefore, VA treatment records from February 2006 
onward should be obtained.  

Finally, the Board observes that, while this appeal was 
pending, VA amended 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection.  The intent of the amendment is to 
conform the regulation to Allen v. Brown, 7 Vet. App. 439 
(1995), the Court decision that clarified the circumstances 
under which a veteran may be compensated for an increase in 
the severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.  
See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.

Therefore, this remand for substantive development will allow 
for notification of the evidentiary requirements of secondary 
service connection claim, as indicated by Allen and 38 C.F.R. 
§ 3.310.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a letter that advises 
him of the evidence necessary to 
substantiate a claim for service 
connection on a secondary basis in 
accordance with Allen and 38 C.F.R. § 
3.310.

2.	Request relevant VA treatment records 
dated from February 2006 onward from 
the Central Texas Health Care System in 
Temple.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Schedule the veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed back 
disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.   Upon a review 
of the record and examination of the 
veteran, the examiner should opine as 
to the following: 

(1) Is it at least as likely as not (50 
percent probability or greater) that 
any current back disorder is related to 
documented in-service injuries to his 
back; and

 (2) Is it at least as likely as not 
(50 percent probability or greater) 
that any current back disorder was 
caused or aggravated by his service-
connected disabilities.  

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim for service connection for a back 
disorder, to include as secondary to 
service-connected right lower and left 
lower leg muscle hernias, should be 
readjudicated, to include all evidence 
received since the June 2008 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


